Exhibit 10.150

 

Prepared by, and after recording

return to:

Amy B. Connelly, Esq.

Krooth & Altman LLP

1850 M Street, NW, Suite 400

Washington, DC 20036

 

 

 

FHLMC Loan No. 534364608

 

 

 

 

 

 

 

 

                                               MULTIFAMILY DEED OF TRUST,

                                                       ASSIGNMENT OF RENTS

                                                  AND SECURITY AGREEMENT

                                                          (Including Fixture
Filing)

 

                                      (TENNESSEE – REVISION DATE 10-18-2007)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                      Maximum Principal Indebtedness for
Tennessee

                                             Recording Tax Purposes is
$19,350,000.


                                               MULTIFAMILY DEED OF TRUST,

                                                  ASSIGNMENT OF RENTS AND

                                                       SECURITY AGREEMENT

                                       (TENNESSEE – REVISION DATE 10-18-2007)

 

 

THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
"Instrument") is made as of this 19th day of February, 2009, CCP IV KNOLLWOOD,
LLC, a limited liability company organized and existing under the laws of
Delaware, whose address is Stanford Place 3, 4582 South Ulster Street Parkway,
Suite 1100, Denver, Colorado 80237, as grantor ("Borrower"), to Jerome S. Grand,
as trustee, a resident of Davidson County, Tennessee  ("Trustee"), for the
benefit of KEYCORP REAL ESTATE CAPITAL MARKETS, INC., a corporation organized
and existing under the laws of Ohio, whose address is 911 Main Street, Suite
1500, Kansas City, Missouri 64105, as beneficiary ("Lender").  Borrower's
organizational identification number, if applicable, is 4005331.

 

This Instrument covers property which is or may become so affixed to real
property as to become fixtures and also constitutes a fixture filing under §
47-9-502 of Tennessee Code Annotated.  NOTICE PURSUANT TO § 47-28-104 OF
TENNESSEE CODE ANNOTATED.  This Instrument secures obligatory advances for
commercial purposes as such terms are defined in §§ 47-28-103 and 47-28-104 of
Tennessee Code Annotated.

 

Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys, bargains, sells, confirms and assigns
to Trustee, in trust, with power of sale, the Mortgaged Property, including the
Land located in Davidson County, State of Tennessee and described in Exhibit A
attached to this Instrument.

 

TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower's
Multifamily Note payable to Lender dated as of the date of this Instrument, and
maturing on March 1, 2019 (the "Maturity Date"), in the principal amount of
$19,350,000, and all renewals, extensions and modifications of the Indebtedness,
and the performance of the covenants and agreements of Borrower contained in the
Loan Documents.

 

            Borrower represents and warrants that Borrower is lawfully seized of
the Mortgaged Property and has the right, power and authority to grant, convey
and assign the Mortgaged Property, and that the Mortgaged Property is
unencumbered except as shown on the schedule of exceptions to coverage in the
title policy issued to and accepted by Lender contemporaneously with the
execution and recordation of this Instrument and insuring Lender's interest in
the Mortgaged Property (the "Schedule of Title Exceptions").  Borrower covenants
that Borrower will warrant and defend generally the title to the Mortgaged
Property against all claims and demands, subject to any easements and
restrictions listed in the Schedule of Title Exceptions.

 

UNIFORM COVENANTS

REVISION DATE 02-15-2008

 

Covenants.  In consideration of the mutual promises set forth in this
Instrument, Borrower and Lender covenant and agree as follows:

 

            1.         DEFINITIONS.  The following terms, when used in this
Instrument (including when used in the above recitals), shall have the following
meanings:

 

            (a)        "Attorneys' Fees and Costs" means (i) fees and
out‑of‑pocket costs of Lender's and Loan Servicer's attorneys, as applicable,
including costs of Lender's and Loan Servicer's in-house counsel, support staff
costs, costs of preparing for litigation, computerized research, telephone and
facsimile transmission expenses, mileage, deposition costs, postage,
duplicating, process service, videotaping and similar costs and expenses;
(ii) costs and fees of expert witnesses, including appraisers; and
(iii) investigatory fees. 

 

            (b)        "Borrower" means all persons or entities identified as
"Borrower" in the first paragraph of this Instrument, together with their
successors and assigns.

 

            (c)        "Business Day" means any day other than a Saturday, a
Sunday or any other day on which Lender or the national banking associations are
not open for business.

 

            (d)        "Collateral Agreement" means any separate agreement
between Borrower and Lender for the purpose of establishing replacement reserves
for the Mortgaged Property, establishing a fund to assure the completion of
repairs or improvements specified in that agreement, or assuring reduction of
the outstanding principal balance of the Indebtedness if the occupancy of or
income from the Mortgaged Property does not increase to a level specified in
that agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.

 

            (e)        "Controlling Entity" means an entity which owns, directly
or indirectly through one or more intermediaries, (i) a general partnership
interest or a Controlling Interest of the limited partnership interests in
Borrower (if Borrower is a partnership or joint venture), (ii) a manager's
interest in Borrower or a Controlling Interest of the ownership or membership
interests in Borrower (if Borrower is a limited liability company), (iii) a
Controlling Interest of any class of voting stock of Borrower (if Borrower is a
corporation), (iv) a trustee's interest or a Controlling Interest of the
beneficial interests in Borrower (if Borrower is a trust), or (v) a managing
partner's interest or a Controlling Interest of the partnership interests in
Borrower (if Borrower is a limited liability partnership).

 

(f)         "Controlling Interest" means (i) 51 percent or more of the ownership
interests in an entity, or (ii) a percentage ownership interest in an entity of
less than 51 percent, if the owner(s) of that interest actually direct(s) the
business and affairs of the entity without the requirement of consent of any
other party.  The Controlling Interest shall be deemed to be 51 percent unless
otherwise stated in Exhibit B.

 

            (g)        "Environmental Permit" means any permit, license, or
other authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Mortgaged Property.

 

            (h)        "Event of Default" means the occurrence of any event
listed in Section 22.

 

            (i)         "Fixtures" means all property owned by Borrower which is
so attached to the Land or the Improvements as to constitute a fixture under
applicable law, including: machinery, equipment, engines, boilers, incinerators,
installed building materials; systems and equipment for the purpose of supplying
or distributing heating, cooling, electricity, gas, water, air, or light;
antennas, cable, wiring and conduits used in connection with radio, television,
security, fire prevention, or fire detection or otherwise used to carry
electronic signals; telephone systems and equipment; elevators and related
machinery and equipment; fire detection, prevention and extinguishing systems
and apparatus; security and access control systems and apparatus; plumbing
systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.

 

            (j)         "Governmental Authority" means any board, commission,
department or body of any municipal, county, state or federal governmental unit,
or any subdivision of any of them, that has or acquires jurisdiction over the
Mortgaged Property or the use, operation or improvement of the Mortgaged
Property or over the Borrower.

 

(k)        "Hazard Insurance" is defined in Section 19.

 

            (l)         "Hazardous Materials" means petroleum and petroleum
products and compounds containing them, including gasoline, diesel fuel and oil;
explosives; flammable materials; radioactive materials; polychlorinated
biphenyls ("PCBs") and compounds containing them; lead and lead-based paint;
asbestos or asbestos‑containing materials in any form that is or could become
friable; underground or above-ground storage tanks, whether empty or containing
any substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling and any other material or substance now or in the future that
(i)  is defined as a "hazardous substance," "hazardous material," "hazardous
waste," "toxic substance," "toxic pollutant," "contaminant," or "pollutant" by
or within the meaning of any Hazardous Materials Law, or (ii) is regulated in
any way by or within the meaning of any Hazardous Materials Law.

 

            (m)       "Hazardous Materials Laws" means all federal, state, and
local laws, ordinances and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees in effect now or in the future and including all amendments, that relate
to Hazardous Materials or the protection of human health or the environment and
apply to Borrower or to the Mortgaged Property. Hazardous Materials Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the
Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101 et seq., and their state analogs.

 

            (n)        "Impositions" and "Imposition Deposits" are defined in
Section 7(a).

 

            (o)        "Improvements" means the buildings, structures,
improvements, and alterations now constructed or at any time in the future
constructed or placed upon the Land, including any future replacements and
additions.

 

            (p)        "Indebtedness" means the principal of, interest at the
fixed or variable rate set forth in the Note on, and all other amounts due at
any time under, the Note, this Instrument or any other Loan Document, including
prepayment premiums, late charges, default interest, and advances as provided in
Section 12 to protect the security of this Instrument.

 

            (q)        "Initial Owners" means, with respect to Borrower or any
other entity, the persons or entities that (i) on the date of the Note, or
(ii) on the date of a Transfer to which Lender has consented, own in the
aggregate 100 percent of the ownership interests in Borrower or that entity. 

 

            (r)        "Land" means the land described in Exhibit A.

 

            (s)        "Leases" means all present and future leases, subleases,
licenses, concessions or grants or other possessory interests now or hereafter
in force, whether oral or written, covering or affecting the Mortgaged Property,
or any portion of the Mortgaged Property (including proprietary leases or
occupancy agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.

 

            (t)         "Lender" means the entity identified as "Lender" in the
first paragraph of this Instrument, or any subsequent holder of the Note.

 

            (u)        "Loan Documents" means the Note, this Instrument, all
guaranties, all indemnity agreements, all Collateral Agreements, O&M Programs,
the MMP and any other documents now or in the future executed by Borrower, any
guarantor or any other person in connection with the loan evidenced by the Note,
as such documents may be amended from time to time.

 

            (v)        "Loan Servicer" means the entity that from time to time
is designated by Lender to collect payments and deposits and receive Notices
under the Note, this Instrument and any other Loan Document, and otherwise to
service the loan evidenced by the Note for the benefit of Lender.  Unless
Borrower receives Notice to the contrary, the Loan Servicer is the entity
identified as "Lender" in the first paragraph of this Instrument.

(w)       "MMP" means a moisture management plan to control water intrusion and
prevent the development of Mold or moisture at the Mortgaged Property throughout
the term of this Instrument.  At a minimum, the MMP must contain a provision for
(i) staff training, (ii) information to be provided to tenants, (iii)
documentation of the plan, (iv) the appropriate protocol for incident response
and remediation and (v) routine, scheduled inspections of common space and unit
interiors.

 

            (x)        "Mold" means mold, fungus, microbial contamination or
pathogenic organisms.

 

            (y)        "Mortgaged Property" means all of Borrower's present and
future right, title and interest in and to all of the following:

 

                        (i)         the Land;

 

                        (ii)        the Improvements;

 

                        (iii)       the Fixtures;

 

                        (iv)       the Personalty;

 

                        (v)        all current and future rights, including air
rights, development rights, zoning rights and other similar rights or interests,
easements, tenements, rights‑of‑way, strips and gores of land, streets, alleys,
roads, sewer rights, waters, watercourses, and appurtenances related to or
benefiting the Land or the Improvements, or both, and all rights-of-way,
streets, alleys and roads which may have been or may in the future be vacated;

 

                        (vi)       all proceeds paid or to be paid by any
insurer of the Land, the Improvements, the Fixtures, the Personalty or any other
part of the Mortgaged Property, whether or not Borrower obtained the insurance
pursuant to Lender's requirement;

 

                        (vii)      all awards, payments and other compensation
made or to be made by any municipal, state or federal authority with respect to
the Land, the Improvements, the Fixtures, the Personalty or any other part of
the Mortgaged Property, including any awards or settlements resulting from
condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;

 

                        (viii)      all contracts, options and other agreements
for the sale of the Land, the Improvements, the Fixtures, the Personalty or any
other part of the Mortgaged Property entered into by Borrower now or in the
future, including cash or securities deposited to secure performance by parties
of their obligations;

 

                        (ix)       all proceeds from the conversion, voluntary
or involuntary, of any of the above into cash or liquidated claims, and the
right to collect such proceeds;

 

                        (x)        all Rents and Leases;

 

                        (xi)       all earnings, royalties, accounts receivable,
issues and profits from the Land, the Improvements or any other part of the
Mortgaged Property, and all undisbursed proceeds of the loan secured by this
Instrument;

 

                        (xii)      all Imposition Deposits;

 

                        (xiii)      all refunds or rebates of Impositions by any
municipal, state or federal authority or insurance company (other than refunds
applicable to periods before the real property tax year in which this Instrument
is dated);

 

                        (xiv)     all tenant security deposits which have not
been forfeited by any tenant under any Lease and any bond or other security in
lieu of such deposits; and

 

                        (xv)      all names under or by which any of the above
Mortgaged Property may be operated or known, and all trademarks, trade names,
and goodwill relating to any of the Mortgaged Property.

 

            (z)        "Note" means the Multifamily Note described on page 1 of
this Instrument, including all schedules, riders, allonges and addenda, as such
Multifamily Note may be amended from time to time.

 

            (aa)      "O&M Program" is defined in Section 18(d).

 

            (bb)      "Personalty" means all:

 

(i)         accounts (including deposit accounts) of Borrower related to the
Mortgaged Property;

 

                        (ii)        equipment and inventory owned by Borrower,
which are used now or in the future in connection with the ownership, management
or operation of the Land or Improvements or are located on the Land or
Improvements, including furniture, furnishings, machinery, building materials,
goods, supplies, tools, books, records (whether in written or electronic form),
and computer equipment (hardware and software);

 

                        (iii)       other tangible personal property owned by
Borrower which is used now or in the future in connection with the ownership,
management or operation of the Land or Improvements or is located on the Land or
in the Improvements, including ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances (other than
Fixtures);

 

                        (iv)       any operating agreements relating to the Land
or the Improvements;

 

                        (v)        any surveys, plans and specifications and
contracts for architectural, engineering and construction services relating to
the Land or the Improvements;

 

                        (vi)       all other intangible property, general
intangibles and rights relating to the operation of, or used in connection with,
the Land or the Improvements, including all governmental permits relating to any
activities on the Land and including subsidy or similar payments received from
any sources, including a governmental authority; and

 

                        (vii)      any rights of Borrower in or under letters of
credit.

 

            (cc)      "Property Jurisdiction" is defined in Section 30(a).

 

            (dd)      "Rents" means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, parking fees, laundry and vending machine income and fees and
charges for food, health care and other services provided at the Mortgaged
Property, whether now due, past due, or to become due, and deposits forfeited by
tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents
under proprietary leases or occupancy agreements, whether now due, past due, or
to become due.

 

            (ee)      "Taxes" means all taxes, assessments, vault rentals and
other charges, if any, whether general, special or otherwise, including all
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a lien on the Land or the
Improvements.

 

            (ff)        "Transfer" is defined in Section 21.

 

            2.         UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.

 

            (a)        This Instrument is also a security agreement under the
Uniform Commercial Code for any of the Mortgaged Property which, under
applicable law, may be subjected to a security interest under the Uniform
Commercial Code, whether such Mortgaged Property is owned now or acquired in the
future, and all products and cash and non-cash proceeds thereof (collectively,
"UCC Collateral"), and Borrower hereby grants to Lender a security interest in
the UCC Collateral.  Borrower hereby authorizes Lender to prepare and file
financing statements, continuation statements and financing statement amendments
in such form as Lender may require to perfect or continue the perfection of this
security interest and Borrower agrees, if Lender so requests, to execute and
deliver to Lender such financing statements, continuation statements and
amendments.  Borrower shall pay all filing costs and all costs and expenses of
any record searches for financing statements and/or amendments that Lender may
require.  Without the prior written consent of Lender, Borrower shall not create
or permit to exist any other lien or security interest in any of the UCC
Collateral.

 

            (b)        Unless Borrower gives Notice to Lender within 30 days
after the occurrence of any of the following, and executes and delivers to
Lender modifications or supplements of this Instrument (and any financing
statement which may be filed in connection with this Instrument) as Lender may
require, Borrower shall not (i) change its name, identity, structure or
jurisdiction of organization; (ii) change the location of its place of business
(or chief executive office if more than one place of business); or (iii) add to
or change any location at which any of the Mortgaged Property is stored, held or
located.

 

            (c)        If an Event of Default has occurred and is continuing,
Lender shall have the remedies of a secured party under the Uniform Commercial
Code, in addition to all remedies provided by this Instrument or existing under
applicable law.  In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender's other remedies.

 

            (d)        This Instrument constitutes a financing statement with
respect to any part of the Mortgaged Property that is or may become a Fixture,
if permitted by applicable law.

 

            3.         ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN
POSSESSION.

 

            (a)        As part of the consideration for the Indebtedness,
Borrower absolutely and unconditionally assigns and transfers to Lender all
Rents.  It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all Rents and to authorize and
empower Lender to collect and receive all Rents without the necessity of further
action on the part of Borrower.  Promptly upon request by Lender, Borrower
agrees to execute and deliver such further assignments as Lender may from time
to time require.  Borrower and Lender intend this assignment of Rents to be
immediately effective and to constitute an absolute present assignment and not
an assignment for additional security only.  For purposes of giving effect to
this absolute assignment of Rents, and for no other purpose, Rents shall not be
deemed to be a part of the Mortgaged Property.  However, if this present,
absolute and unconditional assignment of Rents is not enforceable by its terms
under the laws of the Property Jurisdiction, then the Rents shall be included as
a part of the Mortgaged Property and it is the intention of the Borrower that in
this circumstance this Instrument create and perfect a lien on Rents in favor of
Lender, which lien shall be effective as of the date of this Instrument.

 

            (b)        After the occurrence of an Event of Default, Borrower
authorizes Lender to collect, sue for and compromise Rents and directs each
tenant of the Mortgaged Property to pay all Rents to, or as directed by,
Lender.  However, until the occurrence of an Event of Default, Lender hereby
grants to Borrower a revocable license to collect and receive all Rents, to hold
all Rents in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Deposits, and to pay the current costs and expenses of managing,
operating and maintaining the Mortgaged Property, including utilities, Taxes and
insurance premiums (to the extent not included in Imposition Deposits), tenant
improvements and other capital expenditures.  So long as no Event of Default has
occurred and is continuing, the Rents remaining after application pursuant to
the preceding sentence may be retained by Borrower free and clear of, and
released from, Lender's rights with respect to Rents under this Instrument. From
and after the occurrence of an Event of Default, and without the necessity of
Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, or by a receiver, Borrower's license to collect Rents shall
automatically terminate and Lender shall without Notice be entitled to all Rents
as they become due and payable, including Rents then due and unpaid.  Borrower
shall pay to Lender upon demand all Rents to which Lender is entitled.  At any
time on or after the date of Lender's demand for Rents, (i) Lender may give, and
Borrower hereby irrevocably authorizes Lender to give, notice to all tenants of
the Mortgaged Property instructing them to pay all Rents to Lender, (ii) no
tenant shall be obligated to inquire further as to the occurrence or continuance
of an Event of Default, and (iii) no tenant shall be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such a
notice.  Any such notice by Lender shall be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit.  Borrower shall not
interfere with and shall cooperate with Lender's collection of such Rents.

 

            (c)        Borrower represents and warrants to Lender that Borrower
has not executed any prior assignment of Rents (other than an assignment of
Rents securing any prior indebtedness that is being assigned to Lender, or paid
off and discharged with the proceeds of the loan evidenced by the Note), that
Borrower has not performed, and Borrower covenants and agrees that it will not
perform, any acts and has not executed, and shall not execute, any instrument
which would prevent Lender from exercising its rights under this Section 3, and
that at the time of execution of this Instrument there has been no anticipation
or prepayment of any Rents for more than two months prior to the due dates of
such Rents.  Borrower shall not collect or accept payment of any Rents more than
two months prior to the due dates of such Rents.

 

            (d)        If an Event of Default has occurred and is continuing,
Lender may, regardless of the adequacy of Lender's security or the solvency of
Borrower and even in the absence of waste, enter upon and take and maintain full
control of the Mortgaged Property in order to perform all acts that Lender in
its discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or
desirable.  Alternatively, if an Event of Default has occurred and is
continuing, regardless of the adequacy of Lender's security, without regard to
Borrower's solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence.  If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law.  If
Borrower is a housing cooperative corporation or association, Borrower hereby
agrees that if a receiver is appointed, the order appointing the receiver may
contain a provision requiring the receiver to pay the installments of interest
and principal then due and payable under the Note and the other amounts then due
and payable under the other Loan Documents, including Imposition Deposits, it
being acknowledged and agreed that the Indebtedness is an obligation of the
Borrower and must be paid out of maintenance charges payable by the Borrower's
tenant shareholders under their proprietary leases or occupancy agreements. 
Lender or the receiver, as the case may be, shall be entitled to receive a
reasonable fee for managing the Mortgaged Property.  Immediately upon
appointment of a receiver or immediately upon the Lender's entering upon and
taking possession and control of the Mortgaged Property, Borrower shall
surrender possession of the Mortgaged Property to Lender or the receiver, as the
case may be, and shall deliver to Lender or the receiver, as the case may be,
all documents, records (including records on electronic or magnetic media),
accounts, surveys, plans, and specifications relating to the Mortgaged Property
and all security deposits and prepaid Rents.  In the event Lender takes
possession and control of the Mortgaged Property, Lender may exclude Borrower
and its representatives from the Mortgaged Property.  Borrower acknowledges and
agrees that the exercise by Lender of any of the rights conferred under this
Section 3 shall not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and Improvements.

 

            (e)        If Lender enters the Mortgaged Property, Lender shall be
liable to account only to Borrower and only for those Rents actually received. 
Except to the extent of Lender's gross negligence or willful misconduct, Lender
shall not be liable to Borrower, anyone claiming under or through Borrower or
anyone having an interest in the Mortgaged Property, by reason of any act or
omission of Lender under Section 3(d), and Borrower hereby releases and
discharges Lender from any such liability to the fullest extent permitted by
law.

 

            (f)         If the Rents are not sufficient to meet the costs of
taking control of and managing the Mortgaged Property and collecting the Rents,
any funds expended by Lender for such purposes shall become an additional part
of the Indebtedness as provided in Section 12.

 

            (g)        Any entering upon and taking of control of the Mortgaged
Property by Lender or the receiver, as the case may be, and any application of
Rents as provided in this Instrument shall not cure or waive any Event of
Default or invalidate any other right or remedy of Lender under applicable law
or provided for in this Instrument.

 

            4.         ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED
PROPERTY.

 

            (a)        As part of the consideration for the Indebtedness,
Borrower absolutely and unconditionally assigns and transfers to Lender all of
Borrower's right, title and interest in, to and under the Leases, including
Borrower's right, power and authority to modify the terms of any such Lease, or
extend or terminate any such Lease.   It is the intention of Borrower to
establish a present, absolute and irrevocable transfer and assignment to Lender
of all of Borrower's right, title and interest in, to and under the Leases. 
Borrower and Lender intend this assignment of the Leases to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  For purposes of giving effect to this absolute
assignment of the Leases, and for no other purpose, the Leases shall not be
deemed to be a part of the Mortgaged Property.  However, if this present,
absolute and unconditional assignment of the Leases is not enforceable by its
terms under the laws of the Property Jurisdiction, then the Leases shall be
included as a part of the Mortgaged Property and it is the intention of the
Borrower that in this circumstance this Instrument create and perfect a lien on
the Leases in favor of Lender, which lien shall be effective as of the date of
this Instrument.

 

            (b)        Until Lender gives Notice to Borrower of Lender's
exercise of its rights under this Section 4, Borrower shall have all rights,
power and authority granted to Borrower under any Lease (except as otherwise
limited by this Section or any other provision of this Instrument), including
the right, power and authority to modify the terms of any Lease or extend or
terminate any Lease.  Upon the occurrence of an Event of Default, the permission
given to Borrower pursuant to the preceding sentence to exercise all rights,
power and authority under Leases shall automatically terminate.  Borrower shall
comply with and observe Borrower's obligations under all Leases, including
Borrower's obligations pertaining to the maintenance and disposition of tenant
security deposits.

 

            (c)        Borrower acknowledges and agrees that the exercise by
Lender, either directly or by a receiver, of any of the rights conferred under
this Section 4 shall not be construed to make Lender a mortgagee-in-possession
of the Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements.  The acceptance by Lender of the
assignment of the Leases pursuant to Section 4(a) shall not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses.  Except to the extent of Lender's gross
negligence or willful misconduct, Lender shall not be liable in any way for any
injury or damage to person or property sustained by any person or persons, firm
or corporation in or about the Mortgaged Property.  Prior to Lender's actual
entry into and taking possession of the Mortgaged Property, Lender shall not
(i) be obligated to perform any of the terms, covenants and conditions contained
in any Lease (or otherwise have any obligation with respect to any Lease);
(ii) be obligated to appear in or defend any action or proceeding relating to
the Lease or the Mortgaged Property; or (iii) be responsible for the operation,
control, care, management or repair of the Mortgaged Property or any portion of
the Mortgaged Property.  The execution of this Instrument by Borrower shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.

 

            (d)        Upon delivery of Notice by Lender to Borrower of Lender's
exercise of Lender's rights under this Section 4 at any time after the
occurrence of an Event of Default, and without the necessity of Lender entering
upon and taking and maintaining control of the Mortgaged Property directly, by a
receiver, or by any other manner or proceeding permitted by the laws of the
Property Jurisdiction, Lender immediately shall have all rights, powers and
authority granted to Borrower under any Lease, including the right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.

 

            (e)        Borrower shall, promptly upon Lender's request, deliver
to Lender an executed copy of each residential Lease then in effect.  All Leases
for residential dwelling units shall be on forms approved by Lender, shall be
for initial terms of at least six months and not more than two years, and shall
not include options to purchase. 

 

            (f)         Borrower shall not lease any portion of the Mortgaged
Property for non-residential use except with the prior written consent of Lender
and Lender's prior written approval of the Lease agreement.  Borrower shall not
modify the terms of, or extend or terminate, any Lease for non-residential use
(including any Lease in existence on the date of this Instrument) without the
prior written consent of Lender.  However, Lender's consent shall not be
required for the modification or extension of a non-residential Lease if such
modification or extension is on terms at least as favorable to Borrower as those
customary at that time in the applicable market and the income from the extended
or modified Lease will not be less than the income received from the Lease as of
the date of this Instrument.  Borrower shall, without request by Lender, deliver
an executed copy of each non-residential Lease to Lender promptly after such
Lease is signed.  All non-residential Leases, including renewals or extensions
of existing Leases, shall specifically provide that (i) such Leases are
subordinate to the lien of this Instrument; (ii) the tenant shall attorn to
Lender and any purchaser at a foreclosure sale, such attornment to be
self-executing and effective upon acquisition of title to the Mortgaged Property
by any purchaser at a foreclosure sale or by Lender in any manner; (iii) the
tenant agrees to execute such further evidences of attornment as Lender or any
purchaser at a foreclosure sale may from time to time request; (iv) the Lease
shall not be terminated by foreclosure or any other transfer of the Mortgaged
Property; (v) after a foreclosure sale of the Mortgaged Property, Lender or any
other purchaser at such foreclosure sale may, at Lender's or such purchaser's
option, accept or terminate such Lease; and (vi) the tenant shall, upon receipt
after the occurrence of an Event of Default of a written request from Lender,
pay all Rents payable under the Lease to Lender.

 

            (g)        Borrower shall not receive or accept Rent under any Lease
(whether residential or non-residential) for more than two months in advance.

 

            (h)        If Borrower is a cooperative housing corporation or
association, notwithstanding anything to the contrary contained in this
subsection or in Section 21, so long as Borrower remains a cooperative housing
corporation or association and is not in breach of any covenant of this
Instrument, Lender hereby consents to:

 

(i)         the execution of leases of apartments for a term in excess of two
years from Borrower to a tenant shareholder of Borrower, so long as such leases,
including proprietary leases, are and will remain subordinate to the lien of
this Instrument; and

 

(ii)        the surrender or termination of such leases of apartments where the
surrendered or terminated lease is immediately replaced or where the Borrower
makes its best efforts to secure such immediate replacement by a newly executed
lease of the same apartment to a tenant shareholder of the Borrower.  However,
no consent is hereby given by Lender to any execution, surrender, termination or
assignment of a lease under terms that would waive or reduce the obligation of
the resulting tenant shareholder under such lease to pay cooperative assessments
in full when due or the obligation of the former tenant shareholder to pay any
unpaid portion of such assessments.

 

            5.         PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN
DOCUMENTS; PREPAYMENT PREMIUM.  Borrower shall pay the Indebtedness when due in
accordance with the terms of the Note and the other Loan Documents and shall
perform, observe and comply with all other provisions of the Note and the other
Loan Documents.  Borrower shall pay a prepayment premium in connection with
certain prepayments of the Indebtedness, including a payment made after Lender's
exercise of any right of acceleration of the Indebtedness, as provided in the
Note.

 

            6.         EXCULPATION.  Borrower's personal liability for payment
of the Indebtedness and for performance of the other obligations to be performed
by it under this Instrument is limited in the manner, and to the extent,
provided in the Note.

 

            7.         DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES. 

 

            (a)        Unless this requirement is waived in writing by Lender,
which waiver may be contained in this Section 7(a), Borrower shall deposit with
Lender on the day monthly installments of principal or interest, or both, are
due under the Note (or on another day designated in writing by Lender), until
the Indebtedness is paid in full, an additional amount sufficient to accumulate
with Lender the entire sum required to pay, when due, the items marked "Collect"
below.  Lender will not require the Borrower to make Imposition Deposits with
respect to the items marked "Deferred" below.

 

[Deferred]        Hazard Insurance premiums or other insurance premiums required
by Lender under Section 19,

[Deferred]        Taxes,

[Deferred]        water and sewer charges (that could become a lien on the
Mortgaged Property),

[N/A]               ground rents,

[Deferred]        assessments or other charges (that could become a lien on the
Mortgaged Property)

 

 

The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the "Imposition Deposits."  The obligations of Borrower
for which the Imposition Deposits are required are collectively referred to in
this Instrument as "Impositions."  The amount of the Imposition Deposits shall
be sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added.  Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.

           

            (b)        Imposition Deposits shall be held in an institution
(which may be Lender, if Lender is such an institution) whose deposits or
accounts are insured or guaranteed by a federal agency.  Lender shall not be
obligated to open additional accounts or deposit Imposition Deposits in
additional institutions when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty.  Lender shall apply
the Imposition Deposits to pay Impositions so long as no Event of Default has
occurred and is continuing.  Unless applicable law requires, Lender shall not be
required to pay Borrower any interest, earnings or profits on the Imposition
Deposits.  As additional security for all of Borrower's obligations under this
Instrument and the other Loan Documents, Borrower hereby pledges and grants to
Lender a security interest in the Imposition Deposits and all proceeds of, and
all interest and dividends on, the Imposition Deposits.  Any amounts deposited
with Lender under this Section 7 shall not be trust funds, nor shall they
operate to reduce the Indebtedness, unless applied by Lender for that purpose
under Section 7(e).

 

            (c)        If Lender receives a bill or invoice for an Imposition,
Lender shall pay the Imposition from the Imposition Deposits held by Lender. 
Lender shall have no obligation to pay any Imposition to the extent it exceeds
Imposition Deposits then held by Lender.  Lender may pay an Imposition according
to any bill, statement or estimate from the appropriate public office or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.

 

            (d)        If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition exceeds the amount reasonably
deemed necessary by Lender, the excess shall be credited against future
installments of Imposition Deposits.  If at any time the amount of the
Imposition Deposits held by Lender for payment of a specific Imposition is less
than the amount reasonably estimated by Lender to be necessary, Borrower shall
pay to Lender the amount of the deficiency within 15 days after Notice from
Lender.

 

            (e)        If an Event of Default has occurred and is continuing,
Lender may apply any Imposition Deposits, in any amounts and in any order as
Lender determines, in Lender's discretion, to pay any Impositions or as a credit
against the Indebtedness. Upon payment in full of the Indebtedness, Lender shall
refund to Borrower any Imposition Deposits held by Lender.

 

            (f)         If Lender does not collect an Imposition Deposit with
respect to an Imposition either marked "Deferred" in Section 7(a) or pursuant to
a separate written waiver by Lender, then on or before the date each such
Imposition is due, or on the date this Instrument requires each such Imposition
to be paid, Borrower must provide Lender with proof of payment of each such
Imposition for which Lender does not require collection of Imposition Deposits. 
Lender may revoke its deferral or waiver and require Borrower to deposit with
Lender any or all of the Imposition Deposits listed in Section 7(a), regardless
of whether any such item is marked "Deferred" in such section, upon Notice to
Borrower, (i) if Borrower does not timely pay any of the Impositions, (ii) if
Borrower fails to provide timely proof to Lender of such payment, or (iii) at
any time during the existence of an Event of Default.   

 

(g)        In the event of a Transfer prohibited by or requiring Lender's
approval under Section 21, Lender's waiver of the collection of any Imposition
Deposit in this Section 7 may be modified or rendered void by Lender at Lender's
option by Notice to Borrower and the transferee(s) as a condition of Lender's
approval of such Transfer.

 

            8.         COLLATERAL AGREEMENTS.  Borrower shall deposit with
Lender such amounts as may be required by any Collateral Agreement and shall
perform all other obligations of Borrower under each Collateral Agreement.

 

            9.         APPLICATION OF PAYMENTS.  If at any time Lender receives,
from Borrower or otherwise, any amount applicable to the Indebtedness which is
less than all amounts due and payable at such time, then Lender may apply that
payment to amounts then due and payable in any manner and in any order
determined by Lender, in Lender's discretion.  Neither Lender's acceptance of an
amount that is less than all amounts then due and payable nor Lender's
application of such payment in the manner authorized shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.  Notwithstanding the application of any such amount to the
Indebtedness, Borrower's obligations under this Instrument and the Note shall
remain unchanged.

 

            10.       COMPLIANCE WITH LAWS AND ORGANIZATIONAL DOCUMENTS. 

 

            (a)        Borrower shall comply with all laws, ordinances,
regulations and requirements of any Governmental Authority and all recorded
lawful covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, fair housing, disability accommodation, zoning and land use, and
Leases.  Borrower also shall comply with all applicable laws that pertain to the
maintenance and disposition of tenant security deposits. 

 

            (b)        Borrower shall at all times maintain records sufficient
to demonstrate compliance with the provisions of this Section 10. 

 

            (c)        Borrower shall take appropriate measures to prevent, and
shall not engage in or knowingly permit, any illegal activities at the Mortgaged
Property that could endanger tenants or visitors, result in damage to the
Mortgaged Property, result in forfeiture of the Mortgaged Property, or otherwise
materially impair the lien created by this Instrument or Lender's interest in
the Mortgaged Property.  Borrower represents and warrants to Lender that no
portion of the Mortgaged Property has been or will be purchased with the
proceeds of any illegal activity.

 

            (d)        Borrower shall at all times comply with all laws,
regulations and requirements of any Governmental Authority relating to
Borrower's formation, continued existence and good standing in the Property
Jurisdiction.  Borrower shall at all times comply with its organizational
documents, including but not limited to its partnership agreement (if Borrower
is a partnership), its by-laws (if Borrower is a corporation or housing
cooperative corporation or association) or its operating agreement (if Borrower
is an limited liability company, joint venture or tenancy-in-common ).  If
Borrower is a housing cooperative corporation or association, Borrower shall at
all times maintain its status as a "cooperative housing corporation" as such
term is defined in Section 216(b) of the Internal revenue Code of 1986, as
amended, or any successor statute thereto.

 

            11.       USE OF PROPERTY.  Unless required by applicable law,
Borrower shall not (a) allow changes in the use for which all or any part of the
Mortgaged Property is being used at the time this Instrument was executed,
except for any change in use approved by Lender, (b) convert any individual
dwelling units or common areas to commercial use, (c) initiate a change in the
zoning classification of the Mortgaged Property or acquiesce without Notice to
and consent of Lender in a change in the zoning classification of the Mortgaged
Property, (d) establish any condominium or cooperative regime with respect to
the Mortgaged Property, (e) combine all or any part of the Mortgaged Property
with all or any part of a tax parcel which is not part of the Mortgaged
Property, or (f) subdivide or otherwise split any tax parcel constituting all or
any part of the Mortgaged Property without the prior consent of Lender. 
Notwithstanding anything contained in this Section to the contrary, if Borrower
is a housing cooperative corporation or association, Lender acknowledges and
consents to Borrower's use of the Mortgaged Property as a housing cooperative.

 

            12.       PROTECTION OF LENDER'S SECURITY; INSTRUMENT SECURES FUTURE
ADVANCES.

 

            (a)        If Borrower fails to perform any of its obligations under
this Instrument or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender's security or
Lender's rights under this Instrument, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender at Lender's option may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to perform such obligations of Borrower and to
protect Lender's interest, including (i) payment of Attorneys' Fees and Costs,
(ii) payment of fees and out-of-pocket expenses of accountants, inspectors and
consultants, (iii) entry upon the Mortgaged Property to make repairs or secure
the Mortgaged Property, (iv) procurement of the insurance required by
Section 19, (v) payment of amounts which Borrower has failed to pay under
Sections 15 and 17, and (vi) advances made by Lender to pay, satisfy or
discharge any obligation of Borrower for the payment of money that is secured by
a pre-existing mortgage, deed of trust or other lien encumbering the Mortgaged
Property (a "Prior Lien").

 

            (b)        Any amounts disbursed by Lender under this Section 12, or
under any other provision of this Instrument that treats such disbursement as
being made under this Section 12, shall be secured by this Instrument, shall be
added to, and become part of, the principal component of the Indebtedness, shall
be immediately due and payable and shall bear interest from the date of
disbursement until paid at the "Default Rate," as defined in the Note.

 

            (c)        Nothing in this Section 12 shall require Lender to incur
any expense or take any action.

 

            13.       INSPECTION. 

 

            (a)        Lender, its agents, representatives, and designees may
make or cause to be made entries upon and inspections of the Mortgaged Property
(including environmental inspections and tests) during normal business hours, or
at any other reasonable time, upon reasonable notice to Borrower if the
inspection is to include occupied residential units (which notice need not be in
writing).  Notice to Borrower shall not be required in the case of an emergency,
as determined in Lender's discretion, or when an Event of Default has occurred
and is continuing.

 

(b)          If Lender determines that Mold has developed as a result of a water
intrusion event or leak, Lender, at Lender's discretion, may require that a
professional inspector inspect the Mortgaged Property as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) areresolved
to Lender's satisfaction.  Such inspection shall be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak.  Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection.  After any issue with Mold, water intrusion or leaks is
remedied to Lender's satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.

 

(c)        If Lender or Loan Servicer determines not to conduct an annual
inspection of the Mortgaged Property, and in lieu thereof Lender requests a
certification, Borrower shall be prepared to provide and must actually provide
to Lender a factually correct certification each year that the annual inspection
is waived to the following effect: 

 

Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding mold, fungus, microbial contamination or pathogenic organisms ("Mold")
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or if Borrower has
received any such written complaint, notice, letter or other written
communication that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.

 

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower's
expense.

 

            14.       BOOKS AND RECORDS; FINANCIAL REPORTING.

 

            (a)        Borrower shall keep and maintain at all times at the
Mortgaged Property or the management agent's office, and upon Lender's request
shall make available at the Mortgaged Property (or, at Borrower's option, at the
management agent's office), complete and accurate books of account and records
(including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property, and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged Property. 
The books, records, contracts, Leases and other instruments shall be subject to
examination and inspection by Lender at any reasonable time.

 

            (b)        Within 120 days after the end of each fiscal year of
Borrower, Borrower shall furnish to Lender a statement of income and expenses
for Borrower's operation of the Mortgaged Property for that fiscal year, a
statement of changes in financial position of Borrower relating to the Mortgaged
Property for that fiscal year and, when requested by Lender, a balance sheet
showing all assets and liabilities of Borrower relating to the Mortgaged
Property as of the end of that fiscal year.  If Borrower's fiscal year is other
than the calendar year, Borrower must also submit to Lender a year-end statement
of income and expenses within 120 days after the end of the calendar year.

 

            (c)        Within 120 days after the end of each calendar year, and
at any other time, upon Lender's request, Borrower shall furnish to Lender each
of the following.  However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may, upon written
request to Borrower, require Borrower to furnish any of the following more
frequently:

 

(i)         a rent schedule for the Mortgaged Property showing the name of each
tenant, and for each tenant, the space occupied, the lease expiration date, the
rent payable for the current month, the date through which rent has been paid,
and any related information requested by Lender;

 

                        (ii)        an accounting of all security deposits held
pursuant to all Leases, including the name of the institution (if any) and the
names and identification numbers of the accounts (if any) in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to access
information regarding such accounts; and

 

                        (iii)       a statement that identifies all owners of
any interest in Borrower and any Controlling Entity and the interest held by
each (unless Borrower or any Controlling Entity is a publicly-traded entity in
which case such statement of ownership shall not be required), if Borrower or a
Controlling Entity is a corporation, all officers and directors of Borrower and
the Controlling Entity, and if Borrower or a Controlling Entity is a limited
liability company, all managers who are not members.

 

            (d)        At any time upon Lender's request, Borrower shall furnish
to Lender each of the following.  However, Lender shall not require any of the
following more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish any of the following more frequently:

 

(i)         a balance sheet, a statement of income and expenses for Borrower and
a statement of changes in financial position of Borrower for Borrower's most
recent fiscal year;

 

(ii)        a quarterly or year-to-date income and expense statement for the
Mortgaged Property; and

 

                        (iii)       a monthly property management report for the
Mortgaged Property, showing the number of inquiries made and rental applications
received from tenants or prospective tenants and deposits received from tenants
and any other information requested by Lender.

 

           (e)        Upon Lender's request at any time when an Event of Default
has occurred and is continuing, Borrower shall furnish to Lender monthly income
and expense statements and rent schedules for the Mortgaged Property.

 

            (f)         An individual having authority to bind Borrower shall
certify each of the statements, schedules and reports required by
Sections 14(b) through 14(e) to be complete and accurate.  Each of the
statements, schedules and reports required by Sections 14(b) through 14(e) shall
be in such form and contain such detail as Lender may reasonably require. 
Lender also may require that any of the statements, schedules or reports listed
in Section 14(b) and 14(c)(i) and (ii) be audited at Borrower's expense by
independent certified public accountants acceptable to Lender, at any time when
an Event of Default has occurred and is continuing or at any time that Lender,
in its reasonable judgment, determines that audited financial statements are
required for an accurate assessment of the financial condition of Borrower or of
the Mortgaged Property.

 

            (g)        If Borrower fails to provide in a timely manner the
statements, schedules and reports required by Sections 14(b) through (e), Lender
shall give Borrower Notice specifying the statements, schedules and reports
required by Section 14(b) through (e) that Borrower has failed to provide.  If
Borrower has not provided the required statements, schedules and reports within
10 Business Days following such Notice, then Lender shall have the right to have
Borrower's books and records audited, at Borrower's expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12.  Notice to Borrower shall not be
required in the case of an emergency, as determined in Lender's discretion, or
when an Event of Default has occurred and is continuing.

 

            (h)        If an Event of Default has occurred and is continuing,
Borrower shall deliver to Lender upon written demand all books and records
relating to the Mortgaged Property or its operation.

 

            (i)         Borrower authorizes Lender to obtain a credit report on
Borrower at any time.

 

            15.       TAXES; OPERATING EXPENSES.

 

            (a)        Subject to the provisions of Section 15(c) and
Section 15(d), Borrower shall pay, or cause to be paid, all Taxes when due and
before the addition of any interest, fine, penalty or cost for nonpayment. 

 

            (b)        Subject to the provisions of Section 15(c), Borrower
shall (i) pay the expenses of operating, managing, maintaining and repairing the
Mortgaged Property (including utilities, repairs and replacements) before the
last date upon which each such payment may be made without any penalty or
interest charge being added, and (ii) pay insurance premiums at least 30 days
prior to the expiration date of each policy of insurance, unless applicable law
specifies some lesser period.

 

            (c)        If Lender is collecting Imposition Deposits, to the
extent that Lender holds sufficient Imposition Deposits for the purpose of
paying a specific Imposition, then Borrower shall not be obligated to pay such
Imposition, so long as no Event of Default exists and Borrower has timely
delivered to Lender any bills or premium notices that it has received.  If an
Event of Default exists, Lender may exercise any rights Lender may have with
respect to Imposition Deposits without regard to whether Impositions are then
due and payable.  Lender shall have no liability to Borrower for failing to pay
any Impositions to the extent that (i) any Event of Default has occurred and is
continuing, (ii) insufficient Imposition Deposits are held by Lender at the time
an Imposition becomes due and payable or (iii) Borrower has failed to provide
Lender with bills and premium notices as provided above.

 

            (d)        Borrower, at its own expense, may contest by appropriate
legal proceedings, conducted diligently and in good faith, the amount or
validity of any Imposition other than insurance premiums, if (i) Borrower
notifies Lender of the commencement or expected commencement of such
proceedings, (ii) the Mortgaged Property is not in danger of being sold or
forfeited, (iii) if Borrower has not already paid the Imposition, Borrower
deposits with Lender reserves sufficient to pay the contested Imposition, if
requested by Lender, and (iv) Borrower furnishes whatever additional security is
required in the proceedings or is reasonably requested by Lender.

 

            (e)        Borrower shall promptly deliver to Lender a copy of all
notices of, and invoices for, Impositions, and if Borrower pays any Imposition
directly, Borrower shall furnish to Lender, on or before the date this
Instrument requires such Impositions to be paid, receipts evidencing that such
payments were made.

 

            16.       LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the
extent provided in Section 21, the grant, creation or existence of any mortgage,
deed of trust, deed to secure debt, security interest or other lien or
encumbrance (a "Lien") on the Mortgaged Property (other than the lien of this
Instrument) or on certain ownership interests in Borrower, whether voluntary,
involuntary or by operation of law, and whether or not such Lien has priority
over the lien of this Instrument, is a "Transfer" which constitutes an Event of
Default and subjects Borrower to personal liability under the Note.

 

            17.       PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED
PROPERTY. 

 

            (a)        Borrower shall not commit waste or permit impairment or
deterioration of the Mortgaged Property.

 

            (b)        Borrower shall not abandon the Mortgaged Property.

 

            (c)        Borrower shall restore or repair promptly, in a good and
workmanlike manner, any damaged part of the Mortgaged Property to the equivalent
of its original condition, or such other condition as Lender may approve in
writing, whether or not insurance proceeds or condemnation awards are available
to cover any costs of such restoration or repair; however, Borrower shall not be
obligated to perform such restoration or repair if (i) no Event of Default has
occurred and is continuing, and (ii) Lender has elected to apply any available
insurance proceeds and/or condemnation awards to the payment of Indebtedness
pursuant to Section 19(h)(ii), (iii), (iv) or (v), or pursuant to Section 20.

 

            (d)        Borrower shall keep the Mortgaged Property in good
repair, including the replacement of Personalty and Fixtures with items of equal
or better function and quality.

 

            (e)        Borrower shall provide for professional management of the
Mortgaged Property by a residential rental property manager satisfactory to
Lender at all times under a contract approved by Lender in writing, which
contract must be terminable upon not more than 30 days notice without the
necessity of establishing cause and without payment of a penalty or termination
fee by Borrower or its successors.

 

            (f)         Borrower shall give Notice to Lender of and, unless
otherwise directed in writing by Lender, shall appear in and defend any action
or proceeding purporting to affect the Mortgaged Property, Lender's security or
Lender's rights under this Instrument.  Borrower shall not (and shall not permit
any tenant or other person to) remove, demolish or alter the Mortgaged Property
or any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except (i) in connection with the replacement of tangible
Personalty, (ii) if Borrower is a cooperative housing corporation or
association, to the extent permitted with respect to individual dwelling units
under the form of proprietary lease or occupancy agreement and (iii) repairs and
replacements in connection with making an individual unit ready for a new
occupant.

 

            (g)        Unless otherwise waived by Lender in writing, Borrower
must have or must establish and must adhere to the MMP.  If the Borrower is
required to have an MMP, the Borrower must keep all MMP documentation at the
Mortgaged Property or at the management agent's office and available for the
Lender or the Loan Servicer to review during any annual assessment or other
inspection of the Mortgaged Property that is required by Lender.

 

(h)        If Borrower is a housing cooperative corporation or association,
until the Indebtedness is paid in full Borrower shall not reduce the maintenance
fees, charges or assessments payable by shareholders or residents under
proprietary leases or occupancy agreements below a level which is sufficient to
pay all expenses of the Borrower, including, without limitation, all operating
and other expenses for the Mortgaged Property and all payments due pursuant to
the terms of the Note and any Loan Documents. 

 

            18.       ENVIRONMENTAL HAZARDS.

 

            (a)        Except for matters described in Section 18(b), Borrower
shall not cause or permit any of the following:

 

                        (i)         the presence, use, generation, release,
treatment, processing, storage (including storage in above ground and
underground storage tanks), handling, or disposal of any Hazardous Materials on
or under the Mortgaged Property or any other property of Borrower that is
adjacent to the Mortgaged Property;

 

                        (ii)        the transportation of any Hazardous
Materials to, from, or across the Mortgaged Property;

 

                        (iii)       any occurrence or condition on the Mortgaged
Property or any other property of Borrower that is adjacent to the Mortgaged
Property, which occurrence or condition is or may be in violation of Hazardous
Materials Laws;

 

                        (iv)       any violation of or noncompliance with the
terms of any Environmental Permit with respect to the Mortgaged Property or any
property of Borrower that is adjacent to the Mortgaged Property; or

 

                        (v)        any violation or noncompliance with the terms
of any O&M Program as defined in subsection (d).

 

The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
"Prohibited Activities or Conditions."

 

            (b)        Prohibited Activities or Conditions shall not include
lawful conditions permitted by an O&M Program or the safe and lawful use and
storage of quantities of (i) pre-packaged supplies, cleaning materials and
petroleum products customarily used in the operation and maintenance of
comparable multifamily properties, (ii) cleaning materials, personal grooming
items and other items sold in pre-packaged containers for consumer use and used
by tenants and occupants of residential dwelling units in the Mortgaged
Property; and (iii) petroleum products used in the operation and maintenance of
motor vehicles from time to time located on the Mortgaged Property's parking
areas, so long as all of the foregoing are used, stored, handled, transported
and disposed of in compliance with Hazardous Materials Laws.

 

            (c)        Borrower shall take all commercially reasonable actions
(including the inclusion of appropriate provisions in any Leases executed after
the date of this Instrument) to prevent its employees, agents, and contractors,
and all tenants and other occupants from causing or permitting any Prohibited
Activities or Conditions.  Borrower shall not lease or allow the sublease or use
of all or any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.

 

            (d)        As required by Lender, Borrower shall also have
established a written operations and maintenance program with respect to certain
Hazardous Materials.  Each such operations and maintenance program and any
additional or revised operations and maintenance programs established for the
Mortgaged Property pursuant to this Section 18 must be approved by Lender and
shall be referred to herein as an "O&M Program."  Borrower shall comply in a
timely manner with, and cause all employees, agents, and contractors of Borrower
and any other persons present on the Mortgaged Property to comply with each O&M
Program.  Borrower shall pay all costs of performance of Borrower's obligations
under any O&M Program, and Lender's out‑of‑pocket costs incurred in connection
with the monitoring and review of each O&M Program and Borrower's performance
shall be paid by Borrower upon demand by Lender.  Any such out-of-pocket costs
of Lender that Borrower fails to pay promptly shall become an additional part of
the Indebtedness as provided in Section 12.

 

            (e)        Borrower represents and warrants to Lender that, except
as previously disclosed by Borrower to Lender in writing (which written
disclosure may be in certain environmental assessments and other written reports
accepted by Lender in connection with the funding of the Indebtedness and dated
prior to the date of this Instrument):

 

                        (i)         Borrower has not at any time engaged in,
caused or permitted any Prohibited Activities or Conditions on the Mortgaged
Property;

 

                        (ii)        to the best of Borrower's knowledge after
reasonable and diligent inquiry, no Prohibited Activities or Conditions exist or
have existed on the Mortgaged Property;

 

                        (iii)       the Mortgaged Property does not now contain
any underground storage tanks, and, to the best of Borrower's knowledge after
reasonable and diligent inquiry, the Mortgaged Property has not contained any
underground storage tanks in the past.  If there is an underground storage tank
located on the Mortgaged Property that has been previously disclosed by Borrower
to Lender in writing, that tank complies with all requirements of Hazardous
Materials Laws;

                       

                        (iv)       to the best of Borrower's knowledge after
reasonable and diligent inquiry, Borrower has complied with all Hazardous
Materials Laws, including all requirements for notification regarding releases
of Hazardous Materials.  Without limiting the generality of the foregoing,
Borrower has obtained all Environmental Permits required for the operation of
the Mortgaged Property in accordance with Hazardous Materials Laws now in effect
and all such Environmental Permits are in full force and effect; 

 

                        (v)        to the best of Borrower's knowledge after
reasonable and diligent inquiry, no event has occurred with respect to the
Mortgaged Property that constitutes, or with the passing of time or the giving
of notice would constitute, noncompliance with the terms of any Environmental
Permit;

                       

(vi)       there are no actions, suits, claims or proceedings pending or, to the
best of Borrower's knowledge after reasonable and diligent inquiry, threatened
that involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and

                       

                        (vii)      Borrower has not received any written
complaint, order, notice of violation or other communication from any
Governmental Authority with regard to air emissions, water discharges, noise
emissions or Hazardous Materials, or any other environmental, health or safety
matters affecting the Mortgaged Property or any other property of Borrower that
is adjacent to the Mortgaged Property.

 

            (f)         Borrower shall promptly notify Lender in writing upon
the occurrence of any of the following events:

 

                        (i)         Borrower's discovery of any Prohibited
Activity or Condition;

 

                        (ii)        Borrower's receipt of or knowledge of any
written complaint, order, notice of violation or other communication from any
tenant, management agent, Governmental Authority or other person with regard to
present or future alleged Prohibited Activities or Conditions, or any other
environmental, health or safety matters affecting the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property; or

 

(iii)       Borrower's breach of any of its obligations under this Section 18.

 

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.

 

            (g)        Borrower shall pay promptly the costs of any
environmental inspections, tests or audits, a purpose of which is to identify
the extent or cause of or potential for a Prohibited Activity or Condition
("Environmental Inspections"), required by Lender in connection with any
foreclosure or deed in lieu of foreclosure, or as a condition of Lender's
consent to any Transfer under Section 21, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist.  Any such costs incurred by Lender (including Attorneys' Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) that Borrower fails to pay
promptly shall become an additional part of the Indebtedness as provided in
Section 12.  As long as (i) no Event of Default has occurred and is continuing,
(ii) Borrower has actually paid for or reimbursed Lender for all costs of any
such Environmental Inspections performed or required by Lender, and (iii) Lender
is not prohibited by law, contract or otherwise from doing so, Lender shall make
available to Borrower, without representation of any kind, copies of
Environmental Inspections prepared by third parties and delivered to Lender. 
Lender hereby reserves the right, and Borrower hereby expressly authorizes
Lender, to make available to any party, including any prospective bidder at a
foreclosure sale of the Mortgaged Property, the results of any Environmental
Inspections made by or for Lender with respect to the Mortgaged Property. 
Borrower consents to Lender notifying any party (either as part of a notice of
sale or otherwise) of the results of any Environmental Inspections made by or
for Lender.  Borrower acknowledges that Lender cannot control or otherwise
assure the truthfulness or accuracy of the results of any Environmental
Inspections and that the release of such results to prospective bidders at a
foreclosure sale of the Mortgaged Property may have a material and adverse
effect upon the amount that a party may bid at such sale.  Borrower agrees that
Lender shall have no liability whatsoever as a result of delivering the results
to any third party of any Environmental Inspections made by or for Lender, and
Borrower hereby releases and forever discharges Lender from any and all claims,
damages, or causes of action, arising out of, connected with or incidental to
the results of, the delivery of any of Environmental Inspections made by or for
Lender.

 

            (h)        If any investigation, site monitoring, containment,
clean-up, restoration or other remedial work ("Remedial Work") is necessary to
comply with any Hazardous Materials Law or order of any Governmental Authority
that has or acquires jurisdiction over the Mortgaged Property or the use,
operation or improvement of the Mortgaged Property, or is otherwise required by
Lender as a consequence of any Prohibited Activity or Condition or to prevent
the occurrence of a Prohibited Activity or Condition, Borrower shall, by the
earlier of (i) the applicable deadline required by Hazardous Materials Law or
(ii) 30 days after Notice from Lender demanding such action, begin performing
the Remedial Work, and thereafter diligently prosecute it to completion, and
shall in any event complete the work by the time required by applicable
Hazardous Materials Law.  If Borrower fails to begin on a timely basis or
diligently prosecute any required Remedial Work, Lender may, at its option,
cause the Remedial Work to be completed, in which case Borrower shall reimburse
Lender on demand for the cost of doing so.  Any reimbursement due from Borrower
to Lender shall become part of the Indebtedness as provided in Section 12.

 

            (i)         Borrower shall comply with all Hazardous Materials Laws
applicable to the Mortgaged Property.  Without limiting the generality of the
previous sentence, Borrower shall (i) obtain and maintain all Environmental
Permits required by Hazardous Materials Laws and comply with all conditions of
such Environmental Permits; (ii) cooperate with any inquiry by any Governmental
Authority; and (iii) comply with any governmental or judicial order that arises
from any alleged Prohibited Activity or Condition.

 

            (j)         Borrower shall indemnify, hold harmless and defend
(i) Lender, (ii) any prior owner or holder of the Note, (iii) the Loan Servicer,
(iv) any prior Loan Servicer, (v) the officers, directors, shareholders,
partners, employees and trustees of any of the foregoing, and (vi) the heirs,
legal representatives, successors and assigns of each of the foregoing
(collectively, the "Indemnitees") from and against all proceedings, claims,
damages, penalties and costs (whether initiated or sought by Governmental
Authorities or private parties), including Attorneys' Fees and Costs and
remediation costs, whether incurred in connection with any judicial or
administrative process or otherwise, arising directly or indirectly from any of
the following:

 

                        (i)         any breach of any representation or warranty
of Borrower in this Section 18; 

 

                        (ii)        any failure by Borrower to perform any of
its obligations under this Section 18;

 

                        (iii)       the existence or alleged existence of any
Prohibited Activity or Condition;

 

(iv)       the presence or alleged presence of Hazardous Materials on or under
the Mortgaged Property or in any of the Improvements or on or under any property
of Borrower that is adjacent to the Mortgaged Property; and

 

                        (v)        the actual or alleged violation of any
Hazardous Materials Law.

                       

            (k)        Counsel selected by Borrower to defend Indemnitees shall
be subject to the approval of those Indemnitees.  In any circumstances in which
the indemnity under this Section 18 applies, Lender may employ its own legal
counsel and consultants to prosecute, defend or negotiate any claim or legal or
administrative proceeding and Lender, with the prior written consent of Borrower
(which shall not be unreasonably withheld, delayed or conditioned) may settle or
compromise any action or legal or administrative proceeding.  However, unless an
Event of Default has occurred and is continuing, or the interests of Borrower
and Lender are in conflict, as determined by Lender in its discretion, Lender
shall permit Borrower to undertake the actions referenced in this Section 18 in
accordance with this Section 18(k) and Section 18(l) so long as Lender approves
such action, which approval shall not be unreasonably withheld or delayed. 
Borrower shall reimburse Lender upon demand for all costs and expenses incurred
by Lender, including all costs of settlements entered into in good faith,
consultants' fees and Attorneys' Fees and Costs.

 

            (l)         Borrower shall not, without the prior written consent of
those Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a "Claim"), settle or compromise the Claim if the settlement
(i) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender; or (ii) may materially and adversely affect Lender, as determined by
Lender in its discretion.

 

            (m)       Borrower's obligation to indemnify the Indemnitees shall
not be limited or impaired by any of the following, or by any failure of
Borrower or any guarantor to receive notice of or consideration for any of the
following:

 

                        (i)         any amendment or modification of any Loan
Document;

                       

                        (ii)        any extensions of time for performance
required by any Loan Document;

                       

                        (iii)       any provision in any of the Loan Documents
limiting Lender's recourse to property securing the Indebtedness, or limiting
the personal liability of Borrower or any other party for payment of all or any
part of the Indebtedness;

                       

                        (iv)       the accuracy or inaccuracy of any
representations and warranties made by Borrower under this Instrument or any
other Loan Document;

                       

                        (v)        the release of Borrower or any other person,
by Lender or by operation of law, from performance of any obligation under any
Loan Document;

 

                        (vi)       the release or substitution in whole or in
part of any security for the Indebtedness; and

 

                        (vii)      Lender's failure to properly perfect any lien
or security interest given as security for the Indebtedness.

 

            (n)        Borrower shall, at its own cost and expense, do all of
the following:

 

                        (i)         pay or satisfy any judgment or decree that
may be entered against any Indemnitee or Indemnitees in any legal or
administrative proceeding incident to any matters against which Indemnitees are
entitled to be indemnified under this Section 18;

                       

                        (ii)        reimburse Indemnitees for any expenses paid
or incurred in connection with any matters against which Indemnitees are
entitled to be indemnified under this Section 18; and

                       

                        (iii)       reimburse Indemnitees for any and all
expenses, including Attorneys' Fees and Costs, paid or incurred in connection
with the enforcement by Indemnitees of their rights under this Section 18, or in
monitoring and participating in any legal or administrative proceeding.

 

            (o)        The provisions of this Section 18 shall be in addition to
any and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee shall be
entitled to indemnification under this Section 18 without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Property or any other security, pursued any rights against any guarantor, or
pursued any other rights available under the Loan Documents or applicable law.
If Borrower consists of more than one person or entity, the obligation of those
persons or entities to indemnify the Indemnitees under this Section 18 shall be
joint and several. The obligation of Borrower to indemnify the Indemnitees under
this Section 18 shall survive any repayment or discharge of the Indebtedness,
any foreclosure proceeding, any foreclosure sale, any delivery of any deed in
lieu of foreclosure, and any release of record of the lien of this Instrument. 
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
shall have no obligation to indemnify the Indemnitees under this Section 18
after the date of the release of record of the lien of this Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.

 

            19.       PROPERTY AND LIABILITY INSURANCE.

 

            (a)        Borrower shall keep the Improvements insured at all times
against such hazards as Lender may from time to time require, which insurance
shall include but not be limited to coverage against loss by fire, windstorm and
allied perils, general boiler and machinery coverage, and business interruption
including loss of rental value insurance for the Mortgaged Property with extra
expense insurance.  If Lender so requires, such insurance shall also include
sinkhole insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage.  In the event any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional insurance is necessary or prudent, Borrower shall pay for all
such documentation at its sole cost and expense.  Borrower acknowledges and
agrees that Lender's insurance requirements may change from time to time
throughout the term of the Indebtedness.  If any of the Improvements is located
in an area identified by the Federal Emergency Management Agency (or any
successor to that agency) as an area having special flood hazards, Borrower
shall insure such Improvements against loss by flood.  All insurance required
pursuant to this Section 19(a) shall be referred to as "Hazard Insurance."  All
policies of Hazard Insurance must include a non-contributing, non-reporting
mortgagee clause in favor of, and in a form approved by, Lender. 

 

            (b)        All premiums on insurance policies required under this
Section 19 shall be paid in the manner provided in Section 7, unless Lender has
designated in writing another method of payment.  All such policies shall also
be in a form approved by Lender.  Borrower shall deliver to Lender a legible
copy of each insurance policy (or duplicate original) and Borrower shall
promptly deliver to Lender a copy of all renewal and other notices received by
Borrower with respect to the policies and all receipts for paid premiums.  At
least 5 days prior to the expiration date of any insurance policy, Borrower
shall deliver to Lender evidence acceptable to Lender that the policy has been
renewed.  If Borrower has not delivered a legible copy of each renewal policy
(or a duplicate original) prior to the expiration date of any insurance policy,
Borrower shall deliver a legible copy of each renewal policy (or a duplicate
original) in a form satisfactory to Lender within 120 days after the expiration
date of the original policy.

 

            (c)        Borrower shall maintain at all times commercial general
liability insurance, workers' compensation insurance and such other liability,
errors and omissions and fidelity insurance coverages as Lender may from time to
time require.  All policies for general liability insurance must contain a
standard additional insured provision, in favor of, and in a form approved by,
Lender.

 

            (d)        All insurance policies and renewals of insurance policies
required by this Section 19 shall be in such amounts and for such periods as
Lender may from time to time require, and shall be issued by insurance companies
satisfactory to Lender.

 

            (e)        Borrower shall comply with all insurance requirements and
shall not permit any condition to exist on the Mortgaged Property that would
invalidate any part of any insurance coverage that this Instrument requires
Borrower to maintain.

 

            (f)         In the event of loss, Borrower shall give immediate
written notice to the insurance carrier and to Lender.  Borrower hereby
authorizes and appoints Lender as attorney‑in‑fact for Borrower to make proof of
loss, to adjust and compromise any claims under policies of Hazard Insurance, to
appear in and prosecute any action arising from such Hazard Insurance policies,
to collect and receive the proceeds of Hazard Insurance, and to deduct from such
proceeds Lender's expenses incurred in the collection of such proceeds.  This
power of attorney is coupled with an interest and therefore is irrevocable. 
However, nothing contained in this Section 19 shall require Lender to incur any
expense or take any action.  Lender may, at Lender's option, (i) require a
"repair or replacement" settlement, in which case  the proceeds will  be used to
reimburse Borrower for the cost of restoring and repairing the Mortgaged
Property to the equivalent of its original condition or to a condition approved
by Lender (the "Restoration"), or (ii) require an "actual cash value" settlement
in which case  the proceeds may be applied to the payment of the Indebtedness,
whether or not then due. To the extent Lender determines to require a repair or
replacement settlement and apply insurance proceeds to Restoration, Lender shall
apply the proceeds in accordance with Lender's then-current policies relating to
the restoration of casualty damage on similar multifamily properties.

 

(g)        Notwithstanding any provision to the contrary in this Section 19, as
long as no Event of Default, or any event which, with the giving of Notice or
the passage of time, or both, would constitute an Event of Default, has occurred
and is continuing,

 

            (i)         in the event of a casualty resulting in damage to the
Mortgaged Property which will cost $10,000 or less to repair, the Borrower shall
have the sole right to make proof of loss, adjust and compromise the claim and
collect and receive any proceeds directly without the approval or prior consent
of the Lender so long as the insurance proceeds are used solely for the
Restoration of the Mortgaged Property; and

 

            (ii)        in the event of a casualty resulting in damage to the
Mortgaged Property which will cost more than $10,000 but less than $50,000 to
repair, the Borrower is authorized to make proof of loss and adjust and
compromise the claim without the prior consent of Lender, and Lender shall hold
the applicable insurance proceeds to be used to reimburse Borrower for the cost
of Restoration of the Mortgaged Property and shall not apply such proceeds to
the payment of sums due under this Instrument.

 

            (h)        Lender will have the right to exercise its option to
apply insurance proceeds to the payment of the Indebtedness only if Lender
determines that at least one of the following conditions is met:

 

                        (i)         an Event of Default (or any event, which,
with the giving of Notice or the passage of time, or both, would constitute an
Event of Default) has occurred and is continuing;

 

                        (ii)        Lender determines, in its discretion, that
there will not be sufficient funds from insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration;

 

                        (iii)       Lender determines, in its discretion, that
the rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and loan repayment
obligations relating to the Mortgaged Property;

 

                        (iv)       Lender determines, in its discretion, that
the Restoration will not be completed at least one year before the Maturity Date
(or six months before the Maturity Date if Lender determines in its discretion
that re-leasing of the Mortgaged Property will be completed within such
six-month period); or

 

                        (v)        Lender determines that the Restoration will
not be completed within one year after the date of the loss or casualty.

 

            (i)         If the Mortgaged Property is sold at a foreclosure sale
or Lender acquires title to the Mortgaged Property, Lender shall automatically
succeed to all rights of Borrower in and to any insurance policies and unearned
insurance premiums and in and to the proceeds resulting from any damage to the
Mortgaged Property prior to such sale or acquisition.

 

            (j)         Unless Lender otherwise agrees in writing, any
application of any insurance proceeds to the Indebtedness shall not extend or
postpone the due date of any monthly installments referred to in the Note,
Section 7 of this Instrument or any Collateral Agreement, or change the amount
of such installments.

 

            (k)        Borrower agrees to execute such further evidence of
assignment of any insurance proceeds as Lender may require.

 

            20.       CONDEMNATION.

 

            (a)        Borrower shall promptly notify Lender in writing of any
action or proceeding or notice relating to any proposed or actual condemnation
or other taking, or conveyance in lieu thereof, of all or any part of the
Mortgaged Property, whether direct or indirect (a "Condemnation").  Borrower
shall appear in and prosecute or defend any action or proceeding relating to any
Condemnation unless otherwise directed by Lender in writing.  Borrower
authorizes and appoints Lender as attorney‑in‑fact for Borrower to commence,
appear in and prosecute, in Lender's or Borrower's name, any action or
proceeding relating to any Condemnation and to settle or compromise any claim in
connection with any Condemnation, after consultation with Borrower and
consistent with commercially reasonable standards of a prudent lender.  This
power of attorney is coupled with an interest and therefore is irrevocable. 
However, nothing contained in this Section 20 shall require Lender to incur any
expense or take any action.  Borrower hereby transfers and assigns to Lender all
right, title and interest of Borrower in and to any award or payment with
respect to (i) any Condemnation, or any conveyance in lieu of Condemnation, and
(ii) any damage to the Mortgaged Property caused by governmental action that
does not result in a Condemnation.

 

            (b)        Lender may apply such awards or proceeds, after the
deduction of Lender's expenses incurred in the collection of such amounts
(including Attorneys' Fees and Costs) at Lender's option, to the restoration or
repair of the Mortgaged Property or to the payment of the Indebtedness, with the
balance, if any, to Borrower.  Unless Lender otherwise agrees in writing, any
application of any awards or proceeds to the Indebtedness shall not extend or
postpone the due date of any monthly installments referred to in the Note,
Section 7 of this Instrument or any Collateral Agreement, or change the amount
of such installments.  Borrower agrees to execute such further evidence of
assignment of any awards or proceeds as Lender may require.

 

            21.       TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN
BORROWER.  [RIGHT TO UNLIMITED TRANSFERS -- WITH LENDER APPROVAL].

 

            (a)        "Transfer" means

(i)         a sale, assignment, transfer or other disposition (whether
voluntary, involuntary or by operation of law);

 

(ii)        the granting, creating or attachment of a lien, encumbrance or
security interest (whether voluntary, involuntary or by operation of law);

 

(iii)       the issuance or other creation of an ownership interest in a legal
entity, including a partnership interest, interest in a limited liability
company or corporate stock;

 

(iv)       the withdrawal, retirement, removal or involuntary resignation of a
partner in a partnership or a member or manager in a limited liability company;
or

 

(v)        the merger, dissolution, liquidation, or consolidation of a legal
entity or the reconstitution of one type of legal entity into another type of
legal entity. 

 

For purposes of defining the term "Transfer," the term "partnership" shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term "partner" shall mean a general partner, a
limited partner and a joint venturer.

 

(b)        "Transfer" does not include

 

(i)         a conveyance of the Mortgaged Property at a judicial or non-judicial
foreclosure sale under this Instrument,

 

(ii)        the Mortgaged Property becoming part of a bankruptcy estate by
operation of law under the United States Bankruptcy Code, or

 

(iii)       a lien against the Mortgaged Property for local taxes and/or
assessments not then due and payable. 

 

            (c)        The occurrence of any of the following Transfers shall
not constitute an Event of Default under this Instrument, notwithstanding any
provision of Section 21(e) to the contrary:

 

(i)         a Transfer to which Lender has consented;

 

(ii)        a Transfer that occurs in accordance with Section 21(d);

 

(iii)       the grant of a leasehold interest in an individual dwelling unit for
a term of two years or less not containing an option to purchase;

 

(iv)       a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;

 

(v)        the creation of a mechanic's, materialman's, or judgment lien against
the Mortgaged Property, which is released of record or otherwise remedied to
Lender's satisfaction within 60 days of the date of creation;

 

(vi)       if Borrower is a housing cooperative corporation or association, the
Transfer of more than 49 percent of the shares in the housing cooperative or the
assignment of more than 49 percent of the occupancy agreements or leases
relating thereto by tenant shareholders of the housing cooperative or
association to other tenant shareholders; and

 

(vii)      anyTransfer of an interest in Borrower or any interest in a
Controlling Entity (which, if such Controlling Entity were Borrower, would
result in an Event of Default) listed in (A) through (F) below (a "Preapproved
Transfer"), under the terms and conditions listed as items (1) through (7)
below:

 

(A)       a sale or transfer to one or more of the transferor's immediate family
members; or

(B)       a sale or transfer to any trust having as its sole beneficiaries the
transferor and/or one or more of the transferor's immediate family members; or

(C)       a sale or transfer from a trust to any one or more of its
beneficiaries who are immediate family members of the transferor ; or

(D)       the substitution or replacement of the trustee of any trust with a
trustee who is an immediate family member of the transferor; or

(E)       a sale or transfer to an entity owned and controlled by the transferor
or the transferor’s immediate family members; or

(F)       a sale or transfer to an individual or entity that has an existing
interest in the Borrower or in a Controlling Entity.

 

(1)     Borrower shall provide Lender with prior written Notice of the proposed
Preapproved Transfer, which Notice must be accompanied by a non-refundable
review fee in the amount of $________

 

(2)     For the purposes of these Preapproved Transfers, a transferor's
immediate family members will be deemed to include a spouse, parent, child or
grandchild of such transferor.

 

(3)     Either directly or indirectly, __________ shall retain at all times a
managing interest in the Borrower.

 

(4)     At the time of the proposed Preapproved Transfer, no Event of Default
shall have occurred and be continuing and no event or condition shall have
occurred and be continuing that, with the giving of Notice or the passage of
time, or both, would become an Event of Default.

 

(5)     Lender shall be entitled to collect all costs, including the cost of all
title searches, title insurance and recording costs, and all Attorneys' Fees and
Costs.

 

(6)     Lender shall not be entitled to collect a transfer fee as a result of
these Preapproved Transfers.

 

(7)     In the event of a Transfer prohibited by or requiring Lender's approval
under this Section 21, this Section (c)(vii) may be modified or rendered void by
Lender at Lender's option by Notice to Borrower and the transferee(s), as a
condition of Lender's consent.

 

            (d)        The occurrence of any of the following Transfers shall
not constitute an Event of Default under this Instrument, provided that Borrower
has notified Lender in writing within 30 days following the occurrence of any of
the following, and such Transfer does not constitute an Event of Default under
any other Section of this Instrument:

 

                        (i)         a change of the Borrower's name, provided
that UCC financing statements and/or amendments sufficient to continue the
perfection of Lender's security interest have been properly filed and copies
have been delivered to Lender;

 

                        (ii)        a change of the form of the Borrower not
involving a transfer of the Borrower's assets and not resulting in any change in
liability of any Initial Owner, provided that UCC financing statements and/or
amendments sufficient to continue the perfection of Lender's security interest
have been properly filed and copies have been delivered to Lender;

 

                        (iii)       the merger of the Borrower with another
entity when the Borrower is the surviving entity;

 

                        (iv)       a Transfer that occurs by devise, descent, or
by operation of law upon the death of a natural person; and

 

(v)        the grant of an easement, if before the grant Lender determines that
the easement will not materially affect the operation or value of the Mortgaged
Property or Lender's interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses, including Attorneys' Fees and
Costs, incurred by Lender in connection with reviewing Borrower's request.

 

            (e)        The occurrence of any of the following Transfers shall
constitute an Event of Default under this Instrument:

 

(i)         a Transfer of all or any part of the Mortgaged Property or any
interest in the Mortgaged Property;

 

(ii)        if Borrower is a limited partnership, a Transfer of (A) any general
partnership interest, or (B) limited partnership interests in Borrower that
would cause the Initial Owners of Borrower to own less than a Controlling
Interest of all limited partnership interests in Borrower;

 

(iii)       if Borrower is a general partnership or a joint venture, a Transfer
of any general partnership or joint venture interest in Borrower;

 

(iv)       if Borrower is a limited liability company, (A) a Transfer of any
membership interest in Borrower which would cause the Initial Owners to own less
than a Controlling Interest of all the membership interests in Borrower, (B) a
Transfer of any membership or other interest of a manager in Borrower that
results in a change of manager or (C) a change in a nonmember manager;

 

(v)        if Borrower is a corporation (A) the Transfer of any voting stock in
Borrower which would cause the Initial Owners to own less than a Controlling
Interest of any class of voting stock in Borrower or (B) if the outstanding
voting stock in Borrower is held by 100 or more shareholders, one or more
Transfers by a single transferor within a 12-month period affecting an aggregate
of 5 percent or more of that stock;

 

(vi)              if Borrower is a trust, (A) a Transfer of any beneficial
interest in Borrower which would cause the Initial Owners to own less than a
Controlling Interest of all the beneficial interests in Borrower, (B) the
termination or revocation of the trust, or (C) the removal, appointment or
substitution of a trustee of Borrower;

 

(vii)             if Borrower is a limited liability partnership, (A) a Transfer
of any partnership interest in Borrower which would cause the Initial Owners to
own less than a Controlling Interest of all partnership interests in Borrower,
or (B) a transfer of any partnership or other interest of a managing partner in
Borrower that results in a change of manager; and

 

(viii)      a Transfer of any interest in a Controlling Entity which, if such
Controlling Entity were Borrower, would result in an Event of Default under any
of Sections 21(e)(i) through (vii) above.

 

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.

 

            (f)         Lender shall consent, without any adjustment to the rate
at which the Indebtedness secured by this Instrument bears interest or to any
other economic terms of the Indebtedness set forth in the Note, to a Transfer
that would otherwise violate this Section 21 if, prior to the Transfer, Borrower
has satisfied each of the following requirements:

 

(i)         the submission to Lender of all information required by Lender to
make the determination required by this Section 21(f);

 

(ii)        the absence of any Event of Default;

 

(iii)       the transferee meets all of the eligibility, credit, management and
other standards (including but not limited to any standards with respect to
previous relationships between Lender and the transferee) customarily applied by
Lender at the time of the proposed Transfer to the approval of borrowers in
connection with the origination or purchase of similar mortgages on multifamily
properties;

 

(iv)       the transferee's organization, credit and experience in the
management of similar properties are deemed by the Lender, in its discretion, to
be appropriate to the overall structure and documentation of the existing
financing;

 

(v)        the Mortgaged Property, at the time of the proposed Transfer, meets
all standards as to its physical condition, occupancy, net operating income and
the collection of reserves that are customarily applied by Lender at the time of
the proposed Transfer to the approval of properties in connection with the
origination or purchase of similar mortgages on multifamily properties;

 

(vi)       in the case of a Transfer of all or any part of the Mortgaged
Property, (A) the execution by the transferee of Lender's then-standard
assumption agreement that, among other things, requires the transferee to
perform all obligations of Borrower set forth in the Note, this Instrument and
any other Loan Documents, and may require that the transferee comply with any
provisions of this Instrument or any other Loan Document which previously may
have been waived or modified by Lender, (B) if Lender requires, the transferee
causes one or more individuals or entities acceptable to Lender to execute and
deliver to Lender a guaranty in a form acceptable to Lender, and (C) the
transferee executes such additional Collateral Agreements as Lender may require;

 

(vii)      in the case of a Transfer of any interest in a Controlling Entity, if
a guaranty has been executed and delivered in connection with the Note, this
Instrument or any of the other Loan Documents, the Borrower causes one or more
individuals or entities acceptable to Lender to execute and deliver to Lender a
guaranty in a form acceptable to Lender; and

 

(viii)      Lender's receipt of all of the following:

 

(A)       a review fee in the amount of $3,000;

 

(B)       a transfer fee in an amount equal to one percent of the unpaid
principal balance of the Indebtedness immediately before the applicable
Transfer; and

 

(C)       the amount of Lender's out‑of‑pocket costs (including reasonable
Attorneys' Fees and Costs) incurred in reviewing the Transfer request.

 

            22.       EVENTS OF DEFAULT.  The occurrence of any one or more of
the following shall constitute an Event of Default under this Instrument:

 

            (a)        any failure by Borrower to pay or deposit when due any
amount required by the Note, this Instrument or any other Loan Document;

 

            (b)        any failure by Borrower to maintain the insurance
coverage required by Section 19;

 

            (c)        any failure by Borrower to comply with the provisions of
Section 33;

 

            (d)        fraud or material misrepresentation or material omission
by Borrower, any of its officers, directors, trustees, general partners or
managers or any guarantor in connection with (i) the application for or creation
of the Indebtedness, (ii) any financial statement, rent schedule, or other
report or information provided to Lender during the term of the Indebtedness, or
(iii) any request for Lender's consent to any proposed action, including a
request for disbursement of funds under any Collateral Agreement;

 

            (e)        any failure by Borrower to comply with the provisions of
Section 20;

 

            (f)         any Event of Default under Section 21;

 

            (g)        the commencement of a forfeiture action or proceeding,
whether civil or criminal, which, in Lender's reasonable judgment, could result
in a forfeiture of the Mortgaged Property or otherwise materially impair the
lien created by this Instrument or Lender's interest in the Mortgaged Property;

 

            (h)        any failure by Borrower to perform any of its obligations
under this Instrument (other than those specified in Sections 22(a) through
(g)), as and when required, which continues for a period of 30 days after Notice
of such failure by Lender to Borrower.  However, if Borrower's failure to
perform its obligations as described in this Section 22(h) is of the nature that
it cannot be cured within the 30 day grace period but reasonably could be cured
within 90 days, then Borrower shall have additional time as determined by Lender
in its discretion, not to exceed an additional 60 days, in which to cure such
default, provided that Borrower has diligently commenced to cure such default
during the 30-day grace period and diligently pursues the cure of such default. 
However, no such Notice or grace periods shall apply in the case of any such
failure which could, in Lender's judgment, absent immediate exercise by Lender
of a right or remedy under this Instrument, result in harm to Lender, impairment
of the Note or this Instrument or any other security given under any other Loan
Document;

 

            (i)         any failure by Borrower to perform any of its
obligations as and when required under any Loan Document other than this
Instrument which continues beyond the applicable cure period, if any, specified
in that Loan Document;

 

            (j)         any exercise by the holder of any other debt instrument
secured by a mortgage, deed of trust or deed to secure debt on the Mortgaged
Property of a right to declare all amounts due under that debt instrument
immediately due and payable;

 

            (k)        any  voluntary filing by Borrower for bankruptcy
protection under the United States Bankruptcy Code or any reorganization,
receivership, insolvency proceeding or other similar proceeding pursuant to any
other federal or state law affecting debtor and creditor rights to which
Borrower voluntarily becomes subject, or the commencement of any involuntary
case against Borrower by any creditor (other than Lender) of Borrower pursuant
to the United States Bankruptcy Code or other federal or state law affecting
debtor and creditor rights which case is not dismissed or discharged within 90
days after filing; and 

 

(l)         any representations and warranties by Borrower in this Instrument
which is false or misleading in any material respect.

 

            23.       REMEDIES CUMULATIVE.  Each right and remedy provided in
this Instrument is distinct from all other rights or remedies under this
Instrument or any other Loan Document or afforded by applicable law, and each
shall be cumulative and may be exercised concurrently, independently, or
successively, in any order.

 

            24.       FORBEARANCE.

 

            (a)        Lender may (but shall not be obligated to) agree with
Borrower, from time to time, and without giving notice to, or obtaining the
consent of, or having any effect upon the obligations of, any guarantor or other
third party obligor, to take any of the following actions:  extend the time for
payment of all or any part of the Indebtedness; reduce the payments due under
this Instrument, the Note, or any other Loan Document; release anyone liable for
the payment of any amounts under this Instrument, the Note, or any other Loan
Document; accept a renewal of the Note; modify the terms and time of payment of
the Indebtedness; join in any extension or subordination agreement; release any
Mortgaged Property; take or release other or additional security; modify the
rate of interest or period of amortization of the Note or change the amount of
the monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.

 

            (b)        Any forbearance by Lender in exercising any right or
remedy under the Note, this Instrument, or any other Loan Document or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
any other right or remedy, or the subsequent exercise of any right or remedy. 
The acceptance by Lender of payment of all or any part of the Indebtedness after
the due date of such payment, or in an amount which is less than the required
payment, shall not be a waiver of Lender's right to require prompt payment when
due of all other payments on account of the Indebtedness or to exercise any
remedies for any failure to make prompt payment. Enforcement by Lender of any
security for the Indebtedness shall not constitute an election by Lender of
remedies so as to preclude the exercise of any other right available to Lender. 
Lender's receipt of any awards or proceeds under Sections 19 and 20 shall not
operate to cure or waive any Event of Default.

 

            25.       LOAN CHARGES.  If any applicable law limiting the amount
of interest or other charges permitted to be collected from Borrower is
interpreted so that any charge provided for in any Loan Document, whether
considered separately or together with other charges levied in connection with
any other Loan Document, violates that law, and Borrower is entitled to the
benefit of that law, that charge is hereby reduced to the extent necessary to
eliminate that violation.  The amounts, if any, previously paid to Lender in
excess of the permitted amounts shall be applied by Lender to reduce the
principal of the Indebtedness.  For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness which constitutes
interest, as well as all other charges levied in connection with the
Indebtedness which constitute interest, shall be deemed to be allocated and
spread over the stated term of the Note.  Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.

 

            26.       WAIVER OF STATUTE OF LIMITATIONS.  Borrower hereby waives
the right to assert any statute of limitations as a bar to the enforcement of
the lien of this Instrument or to any action brought to enforce any Loan
Document.

 

            27.       WAIVER OF MARSHALLING.  Notwithstanding the existence of
any other security interests in the Mortgaged Property held by Lender or by any
other party, Lender shall have the right to determine the order in which any or
all of the Mortgaged Property shall be subjected to the remedies provided in
this Instrument, the Note, any other Loan Document or applicable law.  Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies.  Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Instrument waives any and all right to require the marshalling of assets or
to require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

 

            28.       FURTHER ASSURANCES.  Borrower shall execute, acknowledge,
and deliver, at its sole cost and expense, all further acts, deeds, conveyances,
assignments, estoppel certificates, financing statements or amendments,
transfers and assurances as Lender may require from time to time in order to
better assure, grant, and convey to Lender the rights intended to be granted,
now or in the future, to Lender under this Instrument and the Loan Documents.

 

            29.       ESTOPPEL CERTIFICATE.  Within 10 days after a request from
Lender, Borrower shall deliver to Lender a written statement, signed and
acknowledged by Borrower, certifying to Lender or any person designated by
Lender, as of the date of such statement, (i) that the Loan Documents are
unmodified and in full force and effect  (or, if there have been modifications,
that the Loan Documents are in full force and effect as modified and setting
forth such modifications); (ii) the unpaid principal balance of the Note;
(iii) the date to which interest under the Note has been paid; (iv) that
Borrower is not in default in paying the Indebtedness or in performing or
observing any of the covenants or agreements contained in this Instrument or any
of the other Loan Documents (or, if the Borrower is in default, describing such
default in reasonable detail); (v) whether or not there are then existing any
setoffs or defenses known to Borrower against the enforcement of any right or
remedy of Lender under the Loan Documents; and (vi) any additional facts
requested by Lender.

 

            30.       GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.

 

            (a)        This Instrument, and any Loan Document which does not
itself expressly identify the law that is to apply to it, shall be governed by
the laws of the jurisdiction in which the Land is located (the "Property
Jurisdiction").

 

            (b)        Borrower agrees that any controversy arising under or in
relation to the Note, this Instrument, or any other Loan Document may be
litigated in the Property Jurisdiction.  The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have
jurisdiction over all controversies that shall arise under or in relation to the
Note, any security for the Indebtedness, or any other Loan Document.  Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.  However, nothing in this
Section 30 is intended to limit Lender's right to bring any suit, action or
proceeding relating to matters under this Instrument in any court of any other
jurisdiction.

 

                31.       NOTICE.

 

            (a)        All Notices, demands and other communications
("Notice") under or concerning this Instrument shall be in writing.  Each Notice
shall be addressed to the intended recipient at its address set forth in this
Instrument, and shall be deemed given on the earliest to occur of (i) the date
when the Notice is received by the addressee; (ii) the first Business Day after
the Notice is delivered to a recognized overnight courier service, with
arrangements made for payment of charges for next Business Day delivery; or
(iii) the third Business Day after the Notice is deposited in the United States
mail with postage prepaid, certified mail, return receipt requested. 

 

            (b)        Any party to this Instrument may change the address to
which Notices intended for it are to be directed by means of Notice given to the
other party in accordance with this Section 31.  Each party agrees that it will
not refuse or reject delivery of any Notice given in accordance with this
Section 31, that it will acknowledge, in writing, the receipt of any Notice upon
request by the other party and that any Notice rejected or refused by it shall
be deemed for purposes of this Section 31 to have been received by the rejecting
party on the date so refused or rejected, as conclusively established by the
records of the U.S. Postal Service or the courier service.

 

            (c)        Any Notice under the Note and any other Loan Document
that does not specify how Notices are to be given shall be given in accordance
with this Section 31.

 

            32.       SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING.  The
Note or a partial interest in the Note (together with this Instrument and the
other Loan Documents) may be sold one or more times without prior Notice to
Borrower.  A sale may result in a change of the Loan Servicer.  There also may
be one or more changes of the Loan Servicer unrelated to a sale of the Note.  If
there is a change of the Loan Servicer, Borrower will be given Notice of the
change. All actions regarding the servicing of the loan evidenced by the Note,
including the collection of payments, the giving and receipt of Notice,
inspections of the Mortgaged Property, inspections of books and records, and the
granting of consents and approvals, may be taken by the Loan Servicer unless
Borrower receives Notice to the contrary.  If Borrower receives conflicting
Notices regarding the identity of the Loan Servicer or any other subject, any
such Notice from Lender shall govern.

 

            33.       SINGLE ASSET BORROWER.  Until the Indebtedness is paid in
full, Borrower (a) shall not own any real or personal property other than the
Mortgaged Property and personal property related to the operation and
maintenance of the Mortgaged Property;  (b) shall not operate any business other
than the management and operation of the Mortgaged Property; and (c) shall not
maintain its assets in a way difficult to segregate and identify.

 

            34.       SUCCESSORS AND ASSIGNS BOUND.  This Instrument shall bind,
and the rights granted by this Instrument shall inure to, the respective
successors and assigns of Lender and Borrower.  However, a Transfer not
permitted by Section 21 shall be an Event of Default.

 

            35.       JOINT AND SEVERAL LIABILITY.  If more than one person or
entity signs this Instrument as Borrower, the obligations of such persons and
entities shall be joint and several.

 

            36.       RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.

 

            (a)        The relationship between Lender and Borrower shall be
solely that of creditor and debtor, respectively, and nothing contained in this
Instrument shall create any other relationship between Lender and Borrower.

 

            (b)        No creditor of any party to this Instrument and no other
person shall be a third party beneficiary of this Instrument or any other Loan
Document.  Without limiting the generality of the preceding sentence, (i) any
arrangement (a "Servicing Arrangement") between the Lender and any Loan Servicer
for loss sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.

 

            37.       SEVERABILITY; AMENDMENTS.  The invalidity or
unenforceability of any provision of this Instrument shall not affect the
validity or enforceability of any other provision, and all other provisions
shall remain in full force and effect.  This Instrument contains the entire
agreement among the parties as to the rights granted and the obligations assumed
in this Instrument.  This Instrument may not be amended or modified except by a
writing signed by the party against whom enforcement is sought; provided,
however, that in the event of a Transfer prohibited by or requiring Lender's
approval under Section 21, any or some or all of the Modifications to Instrument
set forth in Exhibit B (if any) may be modified or rendered void by Lender at
Lender's option by Notice to Borrower and the transferee(s).

 

            38.       CONSTRUCTION.  The captions and headings of the
Sections of this Instrument are for convenience only and shall be disregarded in
construing this Instrument.  Any reference in this Instrument to an "Exhibit" or
a "Section" shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an Exhibit attached to this Instrument or to a
Section of this Instrument.  All Exhibits attached to or referred to in this
Instrument are incorporated by reference into this Instrument.  Any reference in
this Instrument to a statute or regulation shall be construed as referring to
that statute or regulation as amended from time to time.  Use of the singular in
this Agreement includes the plural and use of the plural includes the singular. 
As used in this Instrument, the term "including" means "including, but not
limited to."

 

            39.       DISCLOSURE OF INFORMATION.  Lender may furnish information
regarding Borrower or the Mortgaged Property to third parties with an existing
or prospective interest in the servicing, enforcement, evaluation, performance,
purchase or securitization of the Indebtedness, including but not limited to
trustees, master servicers, special servicers, rating agencies, and
organizations maintaining databases on the underwriting and performance of
multifamily mortgage loans, as well as governmental regulatory agencies having
regulatory authority over Lender.  Borrower irrevocably waives any and all
rights it may have under applicable law to prohibit such disclosure, including
but not limited to any right of privacy.

 

            40.       NO CHANGE IN FACTS OR CIRCUMSTANCES.  Borrower warrants
that (a) all information in the application for the loan submitted to Lender
(the "Loan Application") and in all financial statements, rent schedules,
reports, certificates and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects; and (b) there
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

            41.       SUBROGATION.  If, and to the extent that, the proceeds of
the loan evidenced by the Note, or subsequent advances under Section 12, are
used to pay, satisfy or discharge a Prior Lien, such loan proceeds or advances
shall be deemed to have been advanced by Lender at Borrower's request, and
Lender shall automatically, and without further action on its part, be
subrogated to the rights, including lien priority, of the owner or holder of the
obligation secured by the Prior Lien, whether or not the Prior Lien is released.

 

42.       ADJUSTABLE RATE MORTGAGE - THIRD PARTY CAP AGREEMENT "CAP
COLLATERAL." 

 

(a)        If the Note provides for interest to accrue at an adjustable or
variable interest rate (other than during the "Extension Period," as defined in
the Note, if applicable), then the definition of "Mortgaged Property" shall
include the "Cap Collateral."  The "Cap Collateral" shall mean

 

(i)         any interest rate cap agreement, interest rate swap agreement, or
other interest rate-hedging contract or agreement obtained by Borrower as a
requirement of any Loan Document or as a condition of Lender's making the Loan
(a "Cap Agreement");

 

(ii)        any and all moneys (collectively, "Cap Payments") payable pursuant
to any Cap Agreement by the interest rate cap provider or other counterparty to
a Cap Agreement or any guarantor of the obligations of any such cap provider or
counterparty (a "Cap Provider");

(iii)       all rights of Borrower under any Cap Agreement and all rights of
Borrower to all Cap Payments, including contract rights and general intangibles,
whether existing now or arising after the date of this Instrument;

(iv)       all rights, liens and security interests or guaranties granted by a
Cap Provider or any other person to secure or guaranty payment of any Cap
Payment whether existing now or granted after the date of this Instrument;

(v)        all documents, writings, books, files, records and other documents
arising from or relating to any of the foregoing, whether existing now or
created after the date of this Instrument; and

 

(vi)      all cash and non-cash proceeds and products of (ii) – (v) above.

 

            (b)        As additional security for Borrower's obligation under
the Loan Documents, Borrower hereby assigns and pledges to Lender all of
Borrower's right, title and interest in and to the Cap Collateral.  Borrower has
instructed and will instruct each Cap Provider and any guarantor of a Cap
Provider's obligations to make Cap Payments directly to Lender or to Loan
Servicer on behalf of Lender.

 

(c)        So long as there is no Event of Default, Lender or Loan Servicer will
remit to Borrower each Cap Payment received by Lender or Loan Servicer with
respect to any month for which Borrower has paid in full the monthly installment
of principal and interest or interest only, as applicable, due under the Note. 
Alternatively, at Lender's option so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable. 

 

(d)        Following an Event of Default, in addition to any other rights and
remedies Lender may have, Lender may retain any Cap Payments and apply them to
the Indebtedness in such order and amounts as Lender determines.  Neither the
existence of a Cap Agreement nor anything in this Instrument shall relieve
Borrower of its primary obligation to timely pay in full all amounts due under
the Note and otherwise due on account of the Indebtedness.

 

(e)        If the Note does not provide for interest to accrue at an adjustable
or variable interest rate (other than during the Extension Period) then this
Section 42 shall be of no force or effect.

 

[END OF UNIFORM COVENANTS; STATE-SPECIFIC PROVISIONS FOLLOW]

 

43.       ACCELERATION; REMEDIES.  At any time during the existence of an Event
of Default, Lender, at Lender's option, may declare the Indebtedness to be
immediately due and payable without further demand and Lender shall have the
STATUTORY POWER OF SALE and any other remedies permitted by applicable law or
provided in this Instrument or in any other Loan Document.  Borrower
acknowledges that the power of sale granted in this Instrument may be exercised
by Lender through the Trustee without prior judicial hearing.  Borrower has the
right to bring an action to assert the non-existence of an Event of Default or
any other defense of Borrower to acceleration and sale.  Lender shall be
entitled to collect all costs and expenses incurred in pursuing such remedies,
including attorneys' fees, costs of documentary evidence, abstracts and title
reports.

 

If Lender invokes the power of sale, Trustee shall give notice of sale by public
advertisement for the time and in the manner provided by the laws of Tennessee,
and Lender or Trustee shall mail a copy of the notice of sale to Borrower in the
manner provided in Section 31 of this Instrument.  Trustee, without demand on
Borrower, shall sell the Mortgaged Property at the time and under the terms
designated in the notice of sale at public auction to the highest bidder, in one
or more parcels and in such order as Trustee may determine.  Trustee may
postpone sale of all or any part of the Mortgaged Property by public
announcement at the time and place of any previously scheduled sale.  Lender or
Lender's designee may purchase the Mortgaged Property at any sale.

 

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a deed conveying the Mortgaged Property so sold without any
covenant or warranty, express or implied.  The recitals in Trustee's deed shall
be prima facie evidence of the truth of the statements made therein.  Trustee
shall apply the proceeds of the sale in the following order: (a) to all costs
and expenses of the sale, including Trustee's fees not to exceed 5% of the gross
sales price, attorneys' fees and costs of title evidence; (b) to the
Indebtedness in such order as Lender, in Lender's sole discretion, directs; and
(c) the excess, if any, to the person or persons legally entitled thereto.

 

44.       RELEASE.  Upon payment of the Indebtedness, Lender shall release this
Instrument.  Borrower shall pay Lender's reasonable costs incurred in releasing
this Instrument.

 

45.       SUBSTITUTE TRUSTEE.  Lender, at Lender's option, may from time to time
remove Trustee and appoint a successor trustee to any Trustee appointed
hereunder by an instrument recorded in the county in which this Instrument is
recorded.  Without conveyance of the Mortgaged Property, the successor trustee
shall succeed to all the title, power and duties conferred upon the Trustee
herein and by applicable law.

 

46.       NO CONSENT TO SENIOR LIENS.  Lender has not consented and will not
consent to any contract or to any work or to the furnishing of any materials
which might be deemed to create a lien or liens superior to the lien of this
Instrument, either under § 66-11-108 of Tennessee Code Annotated, or otherwise.

 

47.       WAIVER OF TRUSTEE’S BOND.  Borrower waives the necessity of the
Trustee appointed hereunder, or any successor in trust, making oath or giving
bond.

 

48.       WAIVER OF HOMESTEAD, DOWER, CURTESY AND REDEMPTION.   Borrower waives
all right of homestead exemption in and equitable and statutory redemption of
the Mortgaged Property, and Borrower relinquishes all right of dower and curtesy
in the Mortgaged Property.

 

49.       WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:

 

|X|        Exhibit A                      Description of the Land (required).

 

|X|        Exhibit B                      Modifications to Instrument

 

 

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.

 

CCP IV KNOLLWOOD, LLC,

a Delaware limited liability company

 

By:       CCP IV Associates, Ltd.,

            a Texas limited partnership,

            Sole Member

 

            By:       CCP/IV Residential GP, L.L.C.,

                        a South Carolina limited liability company,

                        General Partner

 

                        By:       Consolidated Capital Properties IV, LP,

                                    a Delaware limited partnership,

                                    Manager

 

                                    By:       Concap Equities, Inc.,

                                                a Delaware corporation,

                                                General Partner

 

 

                                                By:       /s/Patti K. Fielding

                                                            Patti K. Fielding

                                                            Executive Vice
President

                                                            and Treasurer

 

 

 

 

 